Anderson, J.,
delivered the opinion of the court.
The appellant, Connerly, a justice of the peace of Lincoln county, presented his claim to the board of supervitors of that county for thirty-eight dollars for the year 1908, and thirty-nine dollars and sixty cents for the year 1909, making a total of seventy-seven dollars and sixty cents, for services as conservator of the peace for those years, which he contends he was entitled to under the provisions of paragraph “v,” section 2182, Code 1906. The board rejected his claim, from which order he appealed to the circuit court, where there was a judgment affirming the order of the board, from which he appeals to this court.
Paragraph “v” of section 2182 is as follows: “For services as conservators of the peace, and for examination of cases of persons charged with felony, to be paid out of the county treasury on the allowance of the board of supervisors, on a detailed fee-bill in each case, annually, a sum not exceeding fifty dollars.” For appellant’s services in the examination of felony cases, the board, on a detailed fee bill, in each case allowed him twelve dollars for the year 1908, and ten dollars and forty cents for the year 1909. His contention is that for his services as conservator of the peace he was entitled for each of said years, without the rendition of any itemized fee-bill, to an additional amount sufficient to *738make his compensation fifty dollars a year; in other words, that the correct construction of paragraph “v,” section 2182, is that justices of the peace, for their services as conservators of the peace and in the examination of cases of felony, are entitled to fifty dollars a year, whether their fees allowed by statute for such services amount to that or not. In determining what is meant by the language, “for services as conservator of the peace,” it will be well to bear in mind that a justice of the peace may take an affidavit charging felony, and for reasons satisfactory to himself require a bond of the defendant for his appearance and examination before some other justice of the peace, and in such a case issue subpoenas for the witnesses; and in doing so he would be acting strictly as a conservator of the peace, and not in the examination of cases of felony. Perhaps there are other duties imposed by law on justices of the peace in their capacity as conservators of the peace touching charges of felony, for which they would not be entitled to make the defendant pay their fees. In all such cases they are entitled, under this statute, to an allowance of their fees and for services in the examination of felonies, on the rendition by them to the board of a detailed fee-bilk therefor, provided the amount of such fees may not exceed the sum of fifty dollars in any one year; and each item charged in such detailed fee-bill must be specifically authorized by some statute. If such fees, so itemized, do not amount to fifty dollars in any one year, the board is only authorized to allow the actual fees earned. They, therefore, can never exceed fifty dollars in any one year, and may amount to much less. There is no authority under this statute for charging a lump sum for services as cofiservator of the peace. The language, “on a detailed fee-bill,” qualifies both the first and second clauses of the statute. Affirmed.